Citation Nr: 0001620	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
June 1949 and from January 1951 January 1955.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for a respiratory disorder due to mustard gas exposure.  The 
veteran submitted a notice of disagreement with that rating 
decision in October 1995.  In March 1996, he was provided 
with a statement of the case.  His substantive appeal was 
received in April 1996.

The case was previously before the Board in February 1998 and 
was remanded to the RO for due process reasons.  Following 
compliance with the Board's directives on Remand and further 
development, the RO continued the denial of the veteran's 
claim and he continued his appeal.  The case is now returned 
to the Board.


FINDINGS OF FACT

1.  The veteran experienced a qualifying full body exposure 
to mustard gas during his military service.

2.  The veteran has been diagnosed with chronic obstructive 
pulmonary disease (COPD), a disorder recognized by VA as 
being etiologically related to qualifying full body mustard 
gas exposure.

3.  The veteran also has an approximate 40 year history of 
smoking a pack of day of cigarettes, however, by application 
of reasonable doubt, the record does not establish a 
nonservice-related supervening condition as the cause of his 
currently diagnosed COPD.

CONCLUSION OF LAW

The veteran's COPD is presumed to have been incurred in 
service due to his qualifying full body exposure to mustard 
gas.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records reveals that 
during 1946 he was treated for urticaria and dermatitis of 
the skin, and otitis media of the left ear.  Some of these 
service medical records report by history that the veteran's 
occupation was as a labor supervisor at a Chemical Depot.  In 
1947 and subsequently, he was treated on several occasions 
for sinusitis, tonsillitis, and also for sore throats.  He 
was treated for an episode of bronchitis in November 1952.  
The remainder of service medical records are negative for any 
respiratory complaints.  

The veteran's service personnel records (DA Form 20) also 
verifies that he served with the 193rd Chemical Depot Company 
from August 1946 until July 1947.  The veteran's principal 
duty during that time was identified as a stock clerk.

There are private medical records from Dr. J. McDowell, 
received in 1995 which indicate a diagnosis of COPD 
demonstrated by pulmonary function tests and chest X-ray 
study.

A VA examination from July 1995 verified the diagnosis of 
COPD.

In August 1995, the veteran reported his contentions that 
while working in a chemical depot in service he had been 
exposed to numerous gases by performing duties of shipping, 
handling, and storing gas filled munitions.  The veteran also 
submitted a unit roster from Christmas 1946 for the 193rd 
Chemical Depot Company, which included his name.  The veteran 
also submitted photocopies of 6 photographs, which showed 
large amounts of munitions being handled at the Chemical 
Depot.  The veteran stated that many of these shells were 
filled with poison gas.

In September 1995, a letter was received from the U.S. Army 
Chemical and Biological Defense Command, stating that further 
detailed information regarding claimed exposure was necessary 
in order to attempt a meaningful search of records and 
therefore, verification of the veteran's claimed exposure was 
not possible at this time.

An October 1995 report from the National Personnel Records 
Center indicated there was no record of the veteran's 
exposure to gas or chemical agents.

In July 1996, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified, in 
pertinent part, that at the 193rd Chemical Depot Company, 
their duties included destroying German munitions which 
contained gas.  He indicated they disposed of captured German 
munitions and that his duties included moving and 
transporting these munitions, some of which contained gas.  
He stated it was common to have whiffs of gas and smell gas 
while handling these munitions.  He noted that particularly 
on cool damp days the gas would remain lying low to the 
ground and you would smell it more  The veteran indicated 
they just wore a regular duty uniform when handling all of 
these munitions for disposal, and were not provided any 
special equipment or protective clothing.  He stated many of 
the munitions were loaded on to ships and then dumped at sea.  
The veteran also acknowledged a long history of cigarette 
smoking but stated that he quit smoking around 1980.  A 
complete transcript of the testimony is of record.

Subsequently received in 1996 were additional private medical 
records including records from Smyth County Community 
Hospital showing that the veteran had been diagnosed with 
COPD as early as February 1983.

Following the Board's February 1998 remand, additional 
private medical records from Smyth County Community Hospital 
were received showing additional treatment of the veteran and 
a continuation of the diagnosis of COPD.

Also received in May 1998, was a letter dated in May 1997 
from the U.S. Army Chemical & Biological Defense Command 
Historical Research and Response Team.  This letter stated 
that there were few records available for the 193rd Chemical 
Depot Company.  However, it was verified that the unit 
operated in an area where shells were filled with mustard 
agent, mustard agent was stored in open drums, and mustard 
agent was stored in 6 separate buildings.  It was further 
stated that the 193rd Chemical Depot Company had the job of 
clearing the area of these German wartime chemical agents.  
Shells were emptied and destroyed by the 193rd Chemical Depot 
Company in accordance with procedures of the time, which 
included burning empty shell casings and a considerable 
amount of mustard agent was transported for deep sea 
scuttling.  In conclusion, it was noted that although there 
was no record of the veteran having been burned by mustard 
agent, it can be stated that he worked in close proximity to 
vast quantities of mustard agent, which alone should provide 
ample evidence of the possibility/probability of exposure to 
the agent.

The veteran subsequently underwent another VA examination in 
July 1999, which again made a diagnosis of COPD.  The 
examiner further opined that the veteran acknowledged smoking 
cigarettes from 1944 until 1983, approximately a pack a day, 
and that the veteran did not report respiratory exposure to 
handling mustard gas but rather skin exposure from loading 
shells onto trains.  It was concluded that the veteran's COPD 
was more than likely related to his 40 year history of 
cigarette smoking and not related to possible topical mustard 
gas exposure.

II.  Analysis

Initially, the Board notes that in the case of Pearlman v. 
West, 11 Vet. App. 443 (1998), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") addressed the application of 38 C.F.R. § 3.316 
in determining the well-groundedness of claims.  The Court 
indicated that under 38 C.F.R. § 3.316, the initial burden 
for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions;" subject to the regulatory 
exceptions in paragraph (b).  Id.

The Board notes that in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure were unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman at 447.

Accordingly, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, claims based on chronic effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316 
(1999), which provides the following:

(a)	Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1)	Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3)	Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)	Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1999).

Having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
a qualifying exposure to mustard gas in service.  In this 
regard, the Board notes that the term "full body exposure" 
is not defined by regulation.  However, the VA's Adjudication 
Procedure Manual M21-1, Part III, § 5.18(a) (April 30, 1996) 
(hereinafter, "the M21-1") defines full body exposure as 
including all those veterans who (1) were exposed to said 
chemical during field or chamber testing; (2) were exposed 
under battlefield conditions in World War I; (3) were present 
at the German air raid on the harbor of Bari, Italy, in World 
War II; or (4) were engaged in the manufacturing and handling 
of vesicant (blistering) agents during their military 
service.

By application of this definition of full body exposure, the 
Board finds that the veteran did experience full body 
exposure to mustard gas in service as he was engaged in the 
handling of vesicant (blistering) agents during his military 
service.  More specifically, it is clear from the record that 
the veteran was assigned to the 193rd Chemical Depot Company 
from 1946 to 1947.  The veteran has provided credible 
testimony and photographic evidence of the nature of his work 
at that time.  He has testified that he carried and 
transported numerous shells and munitions for destruction and 
that it was common to sniff gas when doing so and that on 
many occasions, gas could be smelled in the camp.  
Furthermore, the May 1997 letter from the U.S. Army provides 
historical verification of the mission of the 193rd Chemical 
Depot Company, indicating that shells were sometimes emptied 
and burned and that it was common for mustard agent to be 
scuttled at sea.  The letter concluded that the veteran was 
in close proximity to vast quantities of mustard agent, which 
alone should provide ample evidence of the 
possibility/probability of exposure.  Accordingly, the Board 
resolves the question of exposure in the veteran's favor.

The Board next notes that there is indisputable medical 
evidence of a current diagnosis of COPD, and that 38 C.F.R. 
§ 3.316(a) provides a presumption that service connection is 
warranted under those circumstances.  No further medical 
evidence of a nexus between exposure and the diagnosed 
disorder is required in order to establish service 
connection.  See Pearlman at 447.

However, before service connection may be granted under 
38 C.F.R. § 3.316(a), the Board must also consider the 
application of 38 C.F.R. § 3.316(b) regarding whether there 
is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.

In this regard, the Board notes that the veteran has 
acknowledged that he had a prolonged history of smoking a 
pack a day of cigarettes, for approximately 40 years.  The 
Board has also considered the findings of the most recent 
July 1999 examination of the veteran, which concluded that 
his COPD was more likely than not related to his cigarette 
smoking.  The Board notes however, that the July 1999 
examination did not fully consider the veteran's complete 
verified history.  The examination reported that the veteran 
gave a history only of topical exposure from the handling of 
shells.  However, the examination made no reference to the 
veteran's testimony concerning having smelled gas on many 
occasions.  Nor did the examination discuss the U.S. Army 
history which indicated that emptied mustard gas shell 
casings were often destroyed by burning or that "vast 
quantities" of mustard agent were stored, handled, and 
destroyed by the 193rd Chemical Depot Company during the 
veteran's service.  The Board notes that it is not competent 
to ascertain the likelihood of the veteran's COPD being 
attributed to his cigarette smoking, without a solid 
foundation in the record grounded in medical evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board does, 
however, have a duty to assess the credibility and weight to 
be given to the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Accordingly, the Board finds that the conclusion reached by 
the July 1999 examination was based predominantly on an 
incomplete history provided by the veteran, and not a 
complete history which would have demonstrated a greater 
likelihood of a higher level of exposure than that discussed 
during the examination.  When a medical opinion relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

In conclusion, the Board notes that while there is some 
evidence of record that the veteran's COPD may be due to his 
cigarette smoking, the Board does not find that this evidence 
is persuasive.  Given the regulatory presumptions, given the 
significant amounts of mustard gas agents destroyed by the 
193rd Chemical Depot Company, and given the likelihood of 
significant full body exposure experienced by the veteran 
during his handling of such chemical agents, it is at least 
as likely as not that his COPD is related to his mustard gas 
exposure as to his cigarette smoking.  The evidence is at 
least in equipoise on this point.

As noted previously, to deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 54.  
However, the Board finds that such is not the case in the 
claim.  The Board, based on its review of the relevant 
evidence in this matter, finds that the evidence is at least 
in equipoise as to whether the veteran's COPD may be 
attributed to a non-service-related supervening condition, 
namely cigarette smoking, as discussed in 38 C.F.R. 
§ 3.316(b).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Granting the veteran the 
benefit of doubt, the Board finds that the presumptions 
granted by 38 C.F.R. § 3.316(a) are for application to the 
veteran's claim.  Accordingly, in light of the foregoing, and 
granting the veteran the benefit of any doubt, the Board 
concludes that service connection for this claim is 
warranted.


ORDER

Entitlement to service connection for COPD as due to mustard 
gas exposure is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

